        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 1 of 54




Cherese D. McLain, ISB #7911
MSBT LAW
7699 W. Riverside Drive
Boise, ID 83714
Telephone: 208-331-1800
Fax: 208-331-1202
Email: cdm@msbtlaw.com

William E. Sparks, Pro Hac Vice Pending
wsparks@bwenergylaw.com
BEATTY & WOZNIAK, P.C.
216 Sixteenth St., Suite 1100
Denver, CO 80202-5115
Telephone: 303-407-4449
Fax: 800-886-6566

Attorneys for Defendant-Intervenor Chesapeake Exploration, L.L.C.


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT, et al.,

        Plaintiffs,                                           Case No. 1:18-cv-00187-REB

 v.
                                                            ANSWER OF DEFENDANT-
 DAVID BERNHARDT, Secretary of the                         INTERVENOR CHESAPEAKE
 Interior, et al.,                                             EXPLORATION, L.L.C.
                                                             TO PLAINTIFFS’ SECOND
        Defendants,                                           AMENDED COMPLAINT

 CHESAPEAKE EXPLORATION, L.L.C., et
 al.,

        Defendant-Intervenors.


       Defendant-Intervenor Chesapeake Exploration, L.L.C. (“Chesapeake”) answers the

numbered Paragraphs of the Second Amended Complaint of Western Watersheds Project and

Center for Biological Diversity (collectively, “Plaintiffs”) as follows:
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 2 of 54




                                         INTRODUCTION

       1.        The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake denies them.

       2.        The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake denies them.

       3.        The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on a document that speaks for itself and is the best evidence of its

contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with

that document.

       4.        The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on documents that speak for themselves and are the best evidence

of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.

       5.        The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on documents that speak for themselves and are the best evidence

of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.

       6.        The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on documents that speak for themselves and are the best evidence




                                                   2
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 3 of 54




of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.

       7.      The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on documents that speak for themselves and are the best evidence

of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.

       8.      The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on documents that speak for themselves and are the best evidence

of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.

       9.      The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on documents that speak for themselves and are the best evidence

of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.

       10.     The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on documents that speak for themselves and are the best evidence

of their contents, therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.




                                                 3
         Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 4 of 54




        11.     The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on documents that speak for themselves and are the best evidence

of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.

        12.     Chesapeake denies the allegations in the first sentence. Chesapeake states that the

allegations in the second sentence referenced are based on documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

        13.     The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on documents that speak for themselves and are the best evidence

of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.

        14.     Chesapeake denies the allegations in the first sentence of this paragraph. The

allegations in this paragraph constitute Plaintiffs’ description of the action to which no response is

required, but to the extent a response is required, Chesapeake states that the allegations referenced

are based on documents that speak for themselves and are the best evidence of their contents;

therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with these

documents.

        15.     The allegations in this paragraph constitute Plaintiffs’ requested relief to which no

response is required, but to the extent a response is required, Chesapeake states that Plaintiff is not

entitled to such relief.




                                                  4
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 5 of 54




                                 JURISDICTION AND VENUE

       16.     This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies jurisdiction is proper.

       17.     This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies a justiciable controversy exists.

       18.     This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies that venue is proper.

       19.     This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake is without sufficient knowledge or information to form

a belief as to the truth of the allegations in this paragraph and therefore denies them.

                                             PARTIES

       20.     Chesapeake is without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph, and therefore denies all of these allegations.

       21.     Chesapeake is without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph, and therefore denies all of these allegations.

       22.     Chesapeake is without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph, and therefore denies all of these allegations.

       23.     Chesapeake is without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph, and therefore denies all of these allegations. This

paragraph further sets forth conclusions of law for which no answer is required. To the extent an

answer is required, Chesapeake denies them.

       24.     Denied.

       25.     Chesapeake denies Plaintiffs’ characterization in this paragraph that David

Bernhardt has responsibility for approving and implementing the “unlawful policy changes . . . ”


                                                  5
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 6 of 54




Chesapeake is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph; therefore, Chesapeake denies them.

                           STATEMENT OF RELEVANT FACTS

I.     THE GREATER SAGE-GROUSE

       26.     The allegations in this paragraph referenced are based on documents that speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with these documents. Chesapeake further denies

Plaintiffs’ characterization in this paragraph that the “plight of the greater sage-grouse is well

known.”

       27.     The allegations in this paragraph are based on documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       28.     Denied.

       29.     Denied.

       30.     Denied.

       31.     The allegations in this paragraph are based on documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       32.     The allegations in this paragraph are based on documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       2010 ESA Listing Decision

       33.     The allegations in this paragraph are based on documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this


                                                6
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 7 of 54




paragraph that are inconsistent with these documents.

       34.     The allegations in this paragraph are based on a document that speaks for itself and

is the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       National Greater Sage-grouse Planning Strategy

       35.     The allegations in this paragraph are based on a document that speaks for itself and

is the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       36.     The allegations in this paragraph are based on a document that speaks for itself and

is the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       37.     The allegations in this paragraph are based on a document that speaks for itself and

is the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       38.     The allegations in this paragraph are based on the NTT Report, a document that

speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the NTT Report.

       39.     The allegations in this paragraph are based on the NTT Report, a document that

speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the NTT Report.

       40.     The allegations in this paragraph are based on the NTT Report, a document that

speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the NTT Report.




                                                 7
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 8 of 54




       41.     The allegations in this paragraph are based on the NTT Report, a document that

speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the NTT Report.

       42.     The allegations in this paragraph are based on the NTT Report, a document that

speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the NTT Report.

       43.     The allegations in this paragraph are based on the NTT Report, a document that

speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the NTT Report.

       44.     The allegations in this paragraph are based on IM 2012-044, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with IM 2012-044.

       COT Report

       45.     The allegations in this paragraph are based on a document that speaks for itself and

is the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       46.     The allegations in this paragraph are based on the COT Report, a document that

speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the COT Report.

       47.     The allegations in this paragraph are based on the COT Report, a document that

speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the COT Report.




                                                 8
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 9 of 54




       48.     The allegations in this paragraph are based on a document that speaks for itself and

is the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       2015 Sage-Grouse Plan Amendments

       49.     The allegations in this paragraph reference documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       50.     The allegations in this paragraph reference the RODs, ARMPAs and LMPAs,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       51.     The allegations in this paragraph reference the RODs, documents that speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the RODs.

       52.     The allegations in this paragraph reference the RODs, documents that speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the RODs.

       53.     The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       54.     Chesapeake denies the allegations in the first sentence of this paragraph. The

remaining sentences describe Plaintiffs’ litigation challenging the 2019 Plan Amendments to

which no response is required. To the extent a response is required, Chesapeake denies them.

       55.     The allegations in this paragraph describe Plaintiffs’ litigation, to which no

response is required. To the extent a response is required, Chesapeake denies them.


                                                 9
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 10 of 54




       Habitat Designation In Sage-Grouse Plan Amendments

       56.    The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       57.    The allegations in this paragraph reference the Idaho & Southwestern Montana

Final EIS, a document that speaks for itself and is the best evidence of its contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with that document.

       58.    The allegations in this paragraph reference the Idaho & Southwestern Montana

Final EIS, a document that speaks for itself and is the best evidence of its contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with that document.

       Management Direction in Sage-Grouse Habitat Areas

       59.    The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       60.    The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       61.    The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       62.    The allegations in this paragraph reference the Sage-Grouse Plan Amendments, the

NTT Report and the COT Report, documents that speak for themselves and are the best evidence

of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents. Chesapeake further denies Plaintiffs’ characterization in this


                                               10
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 11 of 54




paragraph that the “Sage-Grouse Plan Amendments adopted inadequate ‘lek buffers,’ allow

excessive surface disturbance in sage-grouse habitats, and provide for BLM to approve

modifications, waivers, and exceptions for energy developments to further degrade and fragment

sage-grouse habitats, thus harming sage-grouse populations.”

       63.     The allegations in the first sentence of this paragraph reference Plaintiffs’ related

litigation, and the pleadings in that litigation speak for themselves and are the best evidence of

their contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent

with these documents. Furthermore, the allegations in the remainder of this paragraph constitute

Plaintiffs’ description of the action to which no response is required, but to the extent a response

is required, Chesapeake denies them, including Plaintiffs’ characterization of the “inadequacies of

the Sage-Grouse Plan Amendments.”

       BLM Duty To Prioritize Oil and Gas Leasing/Development Outside Of Sage-Grouse
       Habitats

       64.     The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       65.     The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       66.     The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.




                                                11
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 12 of 54




       67.     The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       68.     The allegations in this paragraph reference the Final EISs for the Sage-Grouse Plan

Amendments, documents that speak for themselves and are the best evidence of their contents;

therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with these

documents.

       69.     The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       BLM Instruction Memorandum 2016-143

       70.     The allegations in this paragraph reference IM 2016-143, a now-replaced document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.

       71.     The allegations in this paragraph reference IM 2016-143, a now-replaced document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.

       72.     The allegations in this paragraph reference IM 2016-143, a now-replaced document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.

       73.     The allegations in this paragraph reference IM 2016-143, a now-replaced document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.




                                                12
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 13 of 54




       74.     The allegations in this paragraph reference IM 2016-143, a now-replaced document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.

       75.     The allegations in this paragraph reference IM 2016-143, a now-replaced document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.

II.    TRUMP ADMINISTRATION’S EFFORTS TO OPEN SAGE-GROUSE
       HABITATS TO OIL AND GAS LEASING AND DEVELOPMENT

       76.     The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake denies them.

       77.     The allegations in this paragraph reference EO 13783, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.

       78.     The allegations in this paragraph reference EO 13783, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.

       Secretarial Order 3349: “American Energy Independence”

       79.     The allegations in this paragraph reference SO 3349, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.

       80.     The allegations in this paragraph reference SO 3349, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.




                                                 13
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 14 of 54




       81.     The allegations in this paragraph reference the Sage-Grouse Plan Amendments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

Furthermore, this paragraph contains legal conclusions to which no response is required. To the

extent a response is required, Chesapeake denies them.

       Secretarial Order No. 3351: “Strengthening the Department of the Interior’s
       Energy Portfolio”

       82.     The allegations in this paragraph reference SO 3351, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.

       83.     The allegations in this paragraph reference SO 3351, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.

       Secretarial Order No. 3353: “Greater Sage-Grouse Conservation and Cooperation
       with Western States”

       84.     The allegations in this paragraph reference SO 3353, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.

       85.     The allegations in this paragraph reference SO 3353, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.

       86.     The allegations in this paragraph reference SO 3353, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.




                                                 14
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 15 of 54




       87.     The allegations in the first sentence of this paragraph reference SO 3353, a

document that speaks for itself and is the best evidence of its contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with that document. Chesapeake is

without sufficient knowledge or information to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies them.

       88.     Chesapeake is without sufficient knowledge or information to form a belief as to

the truth of the allegations in this paragraph, and therefore denies them.

       Secretarial Order 3354: “Supporting and Improving the Federal Onshore Oil and
       Gas Leasing Program and Federal Solid Mineral Leasing Program”

       89.     The allegations in this paragraph reference SO 3354, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

Paragraph 89 that are inconsistent with that document.

       90.     The allegations in this paragraph reference SO 3354, a document that speaks for

itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document.

       DOI Final Report: “Review of the Department of the Interior Actions that
       Potentially Burden Domestic Energy”

       91.     The allegations in this paragraph reference the DOI Report, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.

       92.     The allegations in this paragraph reference the DOI Report, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.




                                                 15
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 16 of 54




       93.     The allegations in this paragraph reference the DOI Report, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.

       August 2017 Sage-grouse Review Team Report

       94.     The allegations in this paragraph reference the August 2017 SG Report, a document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.

       95.     Denied.

       96.     The allegations in this paragraph attempt to characterize the August 2017 SG

Report, a document that speaks for itself and is the best evidence of its contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with that document.

       97.     The allegations in this paragraph attempt to characterize the August 2017 SG

Report, a document that speaks for itself and is the best evidence of its contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with that document.

       98.     The allegations in this paragraph reference the August 2017 SG Report, a document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.

       99.     The allegations in this paragraph reference Secretary Zinke’s memorandum:

“Improving the BLM’s 2015 Sage-Grouse Plans,” a document that speaks for itself and is the best

evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with that document.

       100.    The allegations in this paragraph reference the August 2017 SG Report, a document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.


                                                16
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 17 of 54




       Instruction Memorandum No. 2018-026

       101.    Chesapeake admits that on December 27, 2017 the BLM issued Instruction

Memorandum 2018-026, which speaks for itself and is the best evidence of its contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with this document.

       102.    The allegations in this paragraph reference IM 2018-026, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.

       103.    The allegations in this paragraph reference IM 2018-026, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.

       104.    The allegations in this paragraph reference IM 2018-026, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.

       105.    The allegations in this paragraph reference IM 2018-026, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.

       106.    The allegations in this paragraph reference IM 2018-026, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.

       107.    Denied.

       Instruction Memorandum No. 2018-034

       108.    The allegations in this paragraph reference IM 2018-034, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.


                                                17
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 18 of 54




       109.    The allegations in this paragraph reference IM 2018-034, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.

       110.    The allegations in this paragraph reference IM 2018-034, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.

       111.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       112.    Chesapeake denies the allegations in the first sentence of this paragraph as vague.

The second sentence of this paragraph references IM 2018-034, a document that speaks for itself

and is the best evidence of its contents, and Chesapeake denies any allegations that are inconsistent

with that document. The allegations of the third sentence constitute characterization of Plaintiffs’

complaint, to which no response is required. Chesapeake is without sufficient knowledge or

information to form a belief as to the allegations in the last sentence of this paragraph, and therefore

denies them.

       113.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       114.    The allegations in the first sentence of this paragraph reference IM 2018-034, a

document that speaks for itself and is the best evidence of its contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with that document. Furthermore,

This paragraph sets forth conclusions of law to which no answer is required. To the extent a

response is required, Chesapeake denies them.




                                                  18
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 19 of 54




       115.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

III.   EFFECTS OF BLM ACTIONS OPENING SAGE-GROUSE HABITATS TO OIL
       AND GAS LEASING AND DEVELOPMENT

       A.      BLM Is Selling Once-Deferred Leases In Sage-grouse Habitats.

       116.    The allegations in this paragraph are based on documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       117.    The allegations in this paragraph are vague and therefore denied.

       118.    The allegations in this paragraph are based on the Wyoming May 2016 lease sale

and reference the ARMPAs, documents that speaks for themselves and are the best evidence of

their contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent

with these documents.

       119.    The allegations in this paragraph are based on documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       120.    The allegations in this paragraph are based on documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       121.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       122.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.




                                                19
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 20 of 54




       123.    Chesapeake denies the allegations of the first sentence as vague. The allegations in

the second sentence reference a document that speaks for itself and is the best evidence of its

contents; therefore, Chesapeake denies any allegations that are inconsistent with that document.

Chesapeake is without sufficient knowledge or information to form a belief as to the allegations in

the final sentence and therefore denies them.

       B.      BLM Has Abandoned Sage-grouse Plan Amendment Requirements to
               Prioritize Leasing Outside Sage-grouse Habitats

       124.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       125.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, this paragraph sets forth

conclusions of law to which no answer is required. To the extent a response is required,

Chesapeake denies them.

       126.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them. Furthermore, the allegations in this

paragraph reference documents that speak for themselves and are the best evidence of their

contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with

these documents.

       127.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       128.    The allegations in the first and third sentences of this paragraph are denied. The

allegations in the second sentence of this paragraph reference documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations that are

inconsistent with these documents.



                                                20
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 21 of 54




       129.    The allegations in this paragraph characterize Plaintiffs’ complaint to which no

response is required. To the extent a response is required, Chesapeake denies them.

       130.    The allegations in this paragraph reference documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       131.    The allegations in this paragraph characterize Plaintiffs’ complaint to which no

response is required. To the extent a response is required, Chesapeake denies them.

       132.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       C.      Current Leases Threaten Sage-grouse Habitats and Populations

       133.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       134.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them. The allegations in this paragraph reference

the 2015 Sage-Grouse Plan Amendments, documents that speak for themselves and are the best

evidence of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with the 2015 Sage-Grouse Plan Amendments.

       135.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       136.    The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake denies them.

       137.    The allegations in this paragraph reference or are based on a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.


                                                21
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 22 of 54




       138.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, this paragraph sets forth

conclusions of law to which no answer is required. To the extent an answer is required, Chesapeake

denies them.

       D.      BLM’s Practice of Routinely Granting and Extending Lease Suspensions
               Creates Long-Term Threats to Sage-Grouse It Has Not Studied.

       139.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       140.    Chesapeake states that Mineral Leasing Act of 1920 speaks for itself and is the best

evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with the statute, its legislative history, or its implementing regulations.

       141.    Denied.

       142.    Chesapeake denies the allegations in the first sentence of this paragraph as vague.

Chesapeake is without sufficient knowledge or information to form a belief as to the remaining

allegations in this paragraph, and therefore denies them. Furthermore, the allegations in this

paragraph reference documents that speak for themselves and are the best evidence of their

contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with

these documents.

       143.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, the allegations in this

paragraph reference documents that speak for themselves and are the best evidence of their

contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with

these documents.




                                                  22
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 23 of 54




       144.    Chesapeake states that Mineral Leasing Act of 1920 speaks for itself and is the best

evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with the statute, its legislative history, or its implementing regulations.

       145.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them. With respect to the second sentence of this

paragraph, Chesapeake is without sufficient knowledge or information to form a belief as to the

allegations, and therefore denies them.

                               THE CHALLENGED DECISIONS

       146.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       147.    The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the

allegations referenced are based on a document that speaks for itself and is the best evidence of

its contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent

with that document.

       148.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       149.    The allegations in this paragraph reference documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       150.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       151.    The allegations in this paragraph constitute Plaintiffs’ description of the action to

which no response is required, but to the extent a response is required, Chesapeake states that the


                                                  23
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 24 of 54




allegations referenced are based on documents that speak for themselves and are the best evidence

of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with these documents.

       152.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

IV.    FINAL LEASE SALES

       A.      February 2017 Wyoming Lease Sales (High Plains and Wind River/Bighorn
               Basin Districts)

       153.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       154.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       155.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       156.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, this paragraph purports

to characterize documents that speak for themselves and are the best evidence of their contents.

To the extent the allegations conflict with these documents, Chesapeake denies them.

       157.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       158.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       159.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.



                                                24
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 25 of 54




       160.     This paragraph sets forth conclusions of law to which no answer is required. To

the extent a response is required, Chesapeake denies them.

       B.      June 2017 Montana Lease Sale (Miles City District)

       161.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph; and therefore denies them.

       162.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       163.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       164.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, they reference a

document that speaks for itself and is the best evidence of its contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with that document.

       165.    The allegations in this paragraph reference an updated EA issued on March 14,

2017, a document that speaks for itself and is the best evidence of its contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with that document.

       166.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, this paragraph sets forth

conclusions of law to which no answer is required. To the extent a response is required,

Chesapeake denies them.

       167.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       168.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.


                                                25
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 26 of 54




       169.    The allegations in this paragraph reference an EA, a document that speaks for itself

and is the best evidence of its contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with that document. In addition, this paragraph contains legal

conclusions to which no response is required.

       C.      June 2017 Wyoming Lease Sale (High Desert District)

       170.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       171.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       172.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       173.    The allegations in this paragraph reference a document that speaks for itself and is

the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       174.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first and second sentence of this paragraph, and therefore denies them. The

third sentence of this paragraph contains legal conclusions to which no response is required. To

the extent a response is required, Chesapeake denies them.

       175.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       176.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.




                                                26
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 27 of 54




       177.    The allegations in this paragraph reference documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       178.    The allegations in the first, second, and third sentence of this paragraph reference a

document that speaks for itself and is the best evidence of its contents; therefore, Chesapeake

denies any allegations in those sentences that are inconsistent with that document. Furthermore,

the final sentence of this paragraph sets forth conclusions of law to which no answer is required.

To the extent a response is required, Chesapeake denies them.

       179.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake denies them. Furthermore, the allegations in this

paragraph reference a document that speaks for itself and is the best evidence of its contents;

therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with that

document.

       D.      September 2017 Wyoming Lease Sale (High Plains and Wind River/Bighorn
               Basin Districts)

       180.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       181.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       182.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       183.    Chesapeake denies the allegations in the first sentence of this paragraph. The

remaining allegations of this paragraph reference a document that speaks for itself and is the best




                                                27
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 28 of 54




evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with that document.

       184.    The first sentence of this paragraph references the September 2017 High Plains

leasing EA, a document that speaks for itself and is the best evidence of its contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with that document. The

remaining allegations in this paragraph set forth conclusions of law for which no answer is

required. To the extent an answer is required, Chesapeake denies them.

       185.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, this paragraph sets forth

conclusions of law to which no answer is required. To the extent a response is required,

Chesapeake denies them.

       186.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, this paragraph sets forth

conclusions of law to which no answer is required. To the extent a response is required,

Chesapeake denies them.

       187.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       188.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph and therefore denies them.

       E.      September 2017 Utah Lease Sale (Sheeprocks)

       189.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph and therefore denies them.

       190.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.


                                                28
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 29 of 54




       191.      Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       192.      Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first sentence of this paragraph, and therefore denies them. Furthermore, this

paragraph purports to characterize a document that speaks for itself and is the best evidence of its

contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with

that document.

       193.      Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       194.      Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first sentence of this paragraph, and therefore denies them. The remainder of

this paragraph references a document that speaks for itself and is the best evidence of its contents;

therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with that

document.

       195.      Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       196.      Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       197.      Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       198.      The allegations in this paragraph reference the COT Report, a document that speaks

for itself and is the best evidence of its contents; therefore, Chesapeake denies any allegations in

this paragraph that are inconsistent with that document.




                                                 29
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 30 of 54




       199.    The allegations in this paragraph reference the EA and associated FONSI for the

September 2017 lease sale, documents that speak for themselves and are the best evidence of their

contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with

these documents.

       200.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       201.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       F.      December 2017 Montana Lease Sale (Miles City District)

       202.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       203.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       204.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Further, this paragraph purports to

reference documents that, if they exist, speak for themselves and are the best evidence of their

contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with

these documents.

       205.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, this paragraph sets forth

conclusions of law to which no answer is required. To the extent a response is required,

Chesapeake denies them.

       206.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.


                                                30
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 31 of 54




       207.    The allegations in this paragraph reference a document that speaks for itself and is

the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       208.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first two sentences of this paragraph, and therefore denies them. The final

sentence of this paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       209.    The allegations of this paragraph reference a document that speaks for itself and is

the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       210.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       G.      March 2018 Montana Lease Sale (Billings, Butte, and North Central Montana
               Districts and North Dakota)

       211.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       212.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       213.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       214.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, to the extent this

paragraph sets forth conclusions of law, no answer is required. To the extent a response is required,

Chesapeake denies them.



                                                 31
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 32 of 54




        215.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Furthermore, to the extent this

paragraph sets forth conclusions of law, no answer is required. To the extent a response is required,

Chesapeake denies them.

        216.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

        217.   This paragraph purports to reference a document that speaks for itself and is the

best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph that

are inconsistent with that document. Furthermore, to the extent this paragraph sets forth

conclusions of law, no answer is required. To the extent a response is required, Chesapeake denies

them.

        218.   This paragraph purports to reference a document that speaks for itself and is the

best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph that

are inconsistent with that document. Furthermore, to the extent this paragraph sets forth

conclusions of law, no answer is required. To the extent a response is required, Chesapeake denies

them.

        219.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

        220.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

        H.     March 2018 Wyoming Lease Sale (High Plains and Wind River/Bighorn Basin
               Districts)

        221.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.



                                                 32
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 33 of 54




        222.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

        223.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

        224.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

        225.   This paragraph purports to reference a document that speaks for itself and is the

best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph that

are inconsistent with that document. Furthermore, to the extent this paragraph sets forth

conclusions of law, no answer is required. To the extent a response is required, Chesapeake denies

them.

        226.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first this paragraph, and therefore denies them. With respect to the remaining

allegations in this paragraph, the allegations reference documents that speak for themselves and

are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents. Chesapeake admits that it was the high

bidder for Leases (WYW186738, WYW186742, WYW186743, WYW186744, WYW186745) at

the March 2018 Wyoming Lease Sale.

        227.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

        I.     June 2018 Nevada Lease Sale (Battle Mountain District)

        228.   Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.




                                                 33
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 34 of 54




       229.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       230.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       231.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the two sentences of this paragraph, and therefore denies them. The remainder

of this paragraph purports to reference a document that speaks for itself and is the best evidence

of its contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent

with that document. Furthermore, to the extent this paragraph sets forth conclusions of law, no

answer is required. To the extent a response is required, Chesapeake denies them.

       232.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       233.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       234.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first sentence of this paragraph, and therefore denies them. The remainder of

the allegations in this paragraph set forth conclusions of law, to which no answer is required. To

the extent a response is required, Chesapeake denies them.

       235.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       236.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.




                                                 34
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 35 of 54




       237.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       J.      June 2018 Wyoming Lease Sale (High Desert District)

       238.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       239.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       240.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       241.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       242.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first sentence of this paragraph, and therefore denies them. The remainder of

the allegations in this paragraph set forth conclusions of law, to which no answer is required. To

the extent a response is required, Chesapeake denies them.

       243.    The allegations in this paragraph reference a document that speaks for itself and is

the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with that document.

       244.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations that Plaintiffs filed timely protests of the sale, and therefore denies them. The

remainder of the allegations in this paragraph set forth conclusions of law, to which no answer is

required. To the extent a response is required, Chesapeake denies them.




                                                35
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 36 of 54




       245.    This paragraph purports to reference a document that speaks for itself and is the

best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph that

are inconsistent with that document.

       K.      September 2018 Utah Lease Sale (West Desert District, Green River District,
               and Color Country District)

       246.    This paragraph purports to reference a document that speaks for itself and is the

best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph that

are inconsistent with that document.

       247.    The allegations in this paragraph reference environmental assessments, documents

that speak for themselves and are the best evidence of their contents; therefore, Chesapeake denies

any allegations in this paragraph that are inconsistent with these documents.

       248.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first sentence of this paragraph, and therefore denies them. The remaining

allegations in this paragraph draw conclusions from BLM environmental assessments, documents

that speak for themselves and are the best evidence of their contents; therefore, Chesapeake denies

any allegations in this paragraph that are inconsistent with these documents.

       249.    The allegations in this paragraph reference RMPs, documents that speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with these documents.

       250.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first sentence of this paragraph, and therefore denies them. The remaining

allegations in this paragraph draw conclusions from a BLM environmental assessment, a document

that speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with that document.



                                                36
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 37 of 54




       251.    The allegations in this paragraph reference a BLM environmental assessment, a

document that speaks for itself and is the best evidence of its contents; therefore, Chesapeake

denies any allegations in this paragraphs that are inconsistent with that document. Further, this

paragraph contains legal conclusions to which no response is required. To the extent a response is

required, Chesapeake denies them.

       252.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first sentence of this paragraph, and therefore denies them. The remainder of

the allegations in this paragraph set forth conclusions of law, to which no answer is required. To

the extent a response is required, Chesapeake denies them.

       253.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations that Plaintiffs filed timely protests of the sale, and therefore denies them. The

remainder of the allegations in this paragraph set forth conclusions of law, to which no answer is

required. To the extent a response is required, Chesapeake denies them.

       254.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       L.      September 2018 Wyoming Lease Sale (Wind River/Bighorn Basin District,
               High Plains District)

       255.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       256.    The allegations in this paragraph reference environmental assessments, documents

that speak for themselves and are the best evidence of their contents; therefore, Chesapeake denies

any allegations in this paragraph that are inconsistent with these documents.




                                                37
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 38 of 54




       257.    This paragraph draws conclusions from BLM environmental assessments,

documents that speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       258.    The allegations in this paragraph reference documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       259.    Chesapeake is without sufficient knowledge or information to form a belief about

the allegations in the first four sentences of this paragraph, and therefore denies them. The

remaining allegations in this paragraph set forth legal conclusions for which no answer is required.

To the extent a response is required, Chesapeake denies them.

       260.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them. Chesapeake admits that it was the

high bidder on two Leases (WYW187426 and WYW187428) at the September 2018 Wyoming

Lease Sale.

       M.      September 2018 Nevada Lease Sale (Elko District, Ely District)

       261.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       262.    Chesapeake denies Plaintiffs’ characterization in the second sentence of this

paragraph. The remaining allegations in this paragraph purport to characterize the contents of

Plaintiffs’ protest, which speak for themselves and are the best evidence of their contents or set

forth legal conclusions for which no answer is required. To the extent a response is required,

Chesapeake denies them.

       263.    Chesapeake is without sufficient knowledge or information to form a belief about

the allegations in the first, third, fourth and fifth sentence, and therefore denies them. The second


                                                 38
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 39 of 54




sentence of this paragraph references the Record of Decision, a document that speaks for itself and

is the best evidence of its contents; therefore, Chesapeake denies any allegations inconsistent with

that document. Chesapeake is without sufficient knowledge or information to form a belief on the

remaining allegations in this paragraph, and therefore denies them.

       N.      March 2019 Montana Lease Sale

       264.    The allegations in this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.

       265.    The allegations in this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.

       266.    The allegations in this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.

       267.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first two sentences of this paragraph, and therefore denies them. With respect

to the remaining allegations in this paragraph, they purport to characterize the contents of

documents which speak for themselves and are the best evidence of their contents; therefore,

Chesapeake denies any allegations in this paragraph that are inconsistent with these documents.

       268.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       269.    The allegations of this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.


                                                 39
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 40 of 54




       270.    The allegations of this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.

       271.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       272.    The allegations in this paragraph reference documents that speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       273.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       O.      February 2019 Wyoming Lease Sale

       274.    The allegations of this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.

       275.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       276.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       277.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

       278.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in the first sentence of this paragraph, and therefore denies them. The remainder of

the allegations in this paragraph purport to characterize the contents of documents which speak for




                                                40
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 41 of 54




themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with these documents.

       279.    The allegations of this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.

       280.    The allegations of this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.

       281.    The allegations of this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.

       282.    The allegations of this paragraph purport to characterize the contents of documents

which speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations in this paragraph that are inconsistent with these documents.

       283.    Chesapeake is without sufficient knowledge or information to form a belief as to

the allegations in this paragraph, and therefore denies them.

                            FIRST CLAIM FOR RELIEF
                   FINAL LEASE SALES VIOLATE FLPMA AND APA
                          (FLPMA Consistency Requirement)

       284.    Chesapeake repeats and incorporates by reference its responses to the preceding

paragraphs.

       285.    Chesapeake states that FLPMA and its implementing regulations, and the APA and

its implementing regulations speak for themselves and are the best evidence of their contents;

therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with those




                                                41
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 42 of 54




statutes or their implementing regulations. Furthermore, This paragraph sets forth conclusions of

law to which no answer is required. To the extent a response is required, Chesapeake denies them.

       286.    Chesapeake states that FLPMA and its implementing regulations speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       287.    Chesapeake states that FLPMA and its implementing regulations speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       288.    Chesapeake states that FLPMA and its implementing regulations speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       289.    Chesapeake states that the “Sage-Grouse Plan Amendments approved by BLM

through the September 2015 Great Basin and Rocky Mountain RODs” speak for themselves and

are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with these documents.

       290.    The allegations in this paragraph set forth conclusions of law for which no answer

is required. To the extent a response is required, Chesapeake denies the allegations in this

paragraph. Chesapeake further states that FLPMA and its implementing regulations speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       291.    The allegations in this paragraph set forth legal conclusions for which no answer is

required. To the extent a response is required, Chesapeake denies them.




                                                 42
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 43 of 54




       292.    The allegations in this paragraph set forth conclusions of law for which no answer

is required. To the extent a response is required, Chesapeake denies the allegations in this

paragraph.

                             SECOND CLAIM FOR RELIEF
                    FINAL LEASE SALES VIOLATE FLPMA AND APA
                         (Failure to Follow Best Available Science)

       293.    Chesapeake repeats and incorporates by reference its responses to the preceding

paragraphs.

       294.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake states that 5 U.S.C. § 706, the Great Basin and Rocky

Mountain RODs, and the Sage-Grouse Plan Amendments speak for themselves and are the best

evidence of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with that statute and these documents.

       295.    Chesapeake denies that Plaintiffs are entitled to declaratory relief.

       296.    Chesapeake states that FLPMA and its implementing regulations speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       297.    Chesapeake states that FLPMA and its implementing regulations speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       298.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       299.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.




                                                 43
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 44 of 54




                             THIRD CLAIM FOR RELIEF
                     FINAL LEASE SALES VIOLATE NEPA AND APA

       300.    Chesapeake repeats and incorporates by reference its responses to the preceding

paragraphs.

       301.    This paragraph sets forth a characterization of Plaintiffs’ complaint and conclusions

of law for which no answer is required. To the extent an answer is required, Chesapeake states that

NEPA, 42 U.S.C. §§ 4321 et seq., NEPA’s implementing regulations, the APA, 5 U.S.C. § 706,

and 40 C.F.R. §§ 1500 et seq., speak for themselves and are the best evidence of their contents;

therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with those

statutes and their implementing regulations.

       302.    Chesapeake states that NEPA and 40 C.F.R. §§ 1500.1(a), 1500–1518.4 speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       303.    Chesapeake states that NEPA and 40 C.F.R. §1500.1(b)–(c) speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with the statute or its implementing regulations.

       304.    Chesapeake states that NEPA, 42 U.S.C. § 4332(2)(C) and 40 C.F.R. § 1500.1(b),

speaks for itself and is the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       305.    Chesapeake states that NEPA, 42 U.S.C. § 4321, and 40 C.F.R. § 1502.14(a) speak

for themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.




                                                 44
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 45 of 54




       306.    Chesapeake states that NEPA and 40 C.F.R. §§ 1508.8(a)-(b) speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with the statute or its implementing regulations.

       307.    Chesapeake states that NEPA and 40 C.F.R. § 1508.7 speak for themselves and are

the best evidence of their contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with the statute or its implementing regulations.

       308.    Chesapeake states that NEPA and 40 C.F.R. §§ 1502.14(a) and (f); 1502.16, speak

for themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       309.    Chesapeake states that NEPA and 40 C.F.R. §§ 1500.1(b), 1502.24 speak for

themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the statute or its implementing regulations.

       310.    Chesapeake states that NEPA and 40 C.F.R. §§ 1502.9(c) speak for themselves and

are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with the statute or its implementing regulations.

       311.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies the allegations.

       312.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies the allegations.

       313.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies the allegations in this paragraph.




                                                 45
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 46 of 54




                       FOURTH CLAIM FOR RELIEF
  IM 2018-034 AND IMPLEMENTING PHASE ONE FINAL LEASE SALES VIOLATE
                        FLPMA, NEPA, AND THE APA
                      (Public Participation Requirements)

       314.    Chesapeake repeats and incorporates by reference its responses to the preceding

paragraphs.

       315.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake states that FLPMA, 43 U.S.C. § 1739(e); NEPA, 42

U.S.C. §§ 4321 et seq.; NEPA’s implementing regulations, 40 C.F.R. §§ 1500 et seq.; the APA, 5

U.S.C. § 706, and the APA implementing regulations speak for themselves and are the best

evidence of their contents; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with those statutes and their implementing regulations.

       316.    Chesapeake states that FLPMA, 43 U.S.C. § 1739(e), speaks for itself and is the

best evidence of its content; therefore, Chesapeake denies any allegations in this paragraph that

are inconsistent with the statute or its implementing regulations.

       317.    Chesapeake states that FLPMA Section 103(d) speaks for itself and is the best

evidence of its content; therefore, Chesapeake denies any allegations in this paragraph that are

inconsistent with the statute or its implementing regulations.

       318.    This paragraph sets forth conclusions of law for which no response is required. To

the extent a response is required, Chesapeake states that FLPMA and the cases cited in this

paragraph speak for themselves and are the best evidence of their contents; therefore, Chesapeake

denies any allegations this paragraph that are inconsistent with the statute, its implementing

regulations, or the cases cited in this paragraph.

       319.    This paragraph sets forth conclusions of law for which no response is required. To

the extent a response is required, Chesapeake states that NEPA and its implementing regulations,



                                                 46
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 47 of 54




including 40 C.F.R. §§ 1506.6, 1501.4(b), 1502.19(a), 1500.1(b), speak for themselves and are the

best evidence of their contents; therefore, Chesapeake denies any allegations in this paragraph that

are inconsistent with the statute or its implementing regulations.

       320.    Chesapeake states that IM 2018-034 and IM 2010-117 speak for themselves and

are the best evidence of its content; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with these documents.

       321.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies the allegation therein and states that IM 2018-

034 speaks for itself and is the best evidence of its content; therefore, Chesapeake further denies

any allegations in this paragraph that are inconsistent with that document.

       322.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies the allegation therein and states that FLPMA,

NEPA and IM 2018-034 speak for themselves and are the best evidence of their contents; therefore,

Chesapeake further denies any allegations in this paragraph that are inconsistent with FLPMA,

NEPA or IM 2018-034.

       323.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       324.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake denies them.

       325.    This paragraph states a legal conclusion for which no answer is required. To the

extent a response is required, Chesapeake denies them.




                                                47
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 48 of 54




                                FIFTH CLAIM FOR RELIEF
                             IM 2018-034 VIOLATES THE APA
                   (Failure to undertake notice-and-comment rulemaking)

       326.    Chesapeake repeats and incorporates by reference its responses to the preceding

paragraphs.

       327.    This paragraph sets forth characterizations of Plaintiffs’ complaint and conclusions

of law for which no answer is required. To the extent an answer is required, Chesapeake states that

the FLPMA and the APA, and its respective implementing regulations speak for themselves and

are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with the statute and its implementing regulations.

       328.    Chesapeake states that FLPMA Sections 1739(e) and 1740 speak for themselves

and are the best evidence of its contents; therefore, Chesapeake denies any allegations inconsistent

with FLPMA or its implementing regulations.

       329.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake states that the APA, 5 U.S.C. §§ 553(c) & 553(b)(B),

speaks for itself and is the best evidence of its contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with the APA and its implementing regulations.

       330.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent a response is required, Chesapeake states that CEQ regulations implementing NEPA, 40

C.F.R. §§ 1507.3 & 1506.6, speak for themselves and are the best evidence of their contents;

therefore, Chesapeake denies any allegations in this paragraph that are inconsistent with NEPA or

its implementing regulations.

       331.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake states that this paragraph references IM 2018-034, a




                                                48
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 49 of 54




document that speaks for itself and is the best evidence of its content; therefore, Chesapeake denies

any allegations in this paragraph that are inconsistent with IM 2018-034.

        332.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake denies the allegations.

        333.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake denies them. Chesapeake further denies Plaintiffs’

characterization that IM 2018-034 causes or threatens “serious prejudice and irreparable injury to

the rights and interests of Plaintiffs and their members and staff.”

        334.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake denies them and states that the APA speaks for itself and

is the best evidence of its contents; therefore, Chesapeake denies any allegations in this paragraph

that are inconsistent with the APA and its implementing regulations, and denies that Plaintiffs are

entitled to their requested relief.

                              SIXTH CLAIM FOR RELIEF
                    IM 2018-026 VIOLATES FLPMA AND THE APA
  (Failure to Provide Notice and Comment on Resource Management Plan Amendments)

        335.    Chesapeake repeats and incorporates by reference its responses to the preceding

paragraphs.

        336.    This paragraph characterizes Plaintiffs’ complaint and sets forth conclusions of law

for which no answer is required. To the extent an answer is required, Chesapeake states that

FLPMA, NEPA and the APA, 5 U.S.C. § 706, speak for themselves and are the best evidence of

their contents; therefore, Chesapeake denies any allegations in this paragraph that are inconsistent

with those statutes and their implementing regulations.

        337.    This paragraph sets forth conclusions of law to which no answer is required. To the




                                                 49
        Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 50 of 54




extent an answer is required, Chesapeake states that FLPMA, 43 U.S.C. §§ 1712(a) and 1732(a),

speak for themselves and are the best evidence of their contents; therefore, Chesapeake denies any

allegations in this paragraph that are inconsistent with FLPMA and its implementing regulations.

        338.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake states that FLPMA, 43 U.S.C. §§ 1712(f) & 1739(e), and

its implementing regulations, 43 C.F.R. §§ 1610.2, 1610.5-5, & 1610.5-6, speak for themselves

and are the best evidence of their contents; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with FLPMA and its implementing regulations.

        339.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake states that APA, 5 U.S.C. § 553, speaks for itself and is

the best evidence of its content; therefore, Chesapeake denies any allegations in this paragraph that

are inconsistent with the APA and its implementing regulations.

        340.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake denies them and states that IM 2018-026 speaks for itself

and is the best evidence of its content; therefore, Chesapeake denies any allegations in this

paragraph that are inconsistent with IM 2018-026.

        341.    This paragraph sets forth conclusions of law to which no answer is required. To the

extent an answer is required, Chesapeake denies them, and denies that Plaintiffs are entitled to

their requested relief.

                                     PRAYER FOR RELIEF

        Chesapeake denies that Plaintiffs are entitled to the relief requested in Paragraphs A

through G in the Prayer for Relief section of the Second Amended Complaint. Further, Chesapeake

denies that Plaintiffs are entitled to any relief whatsoever.




                                                  50
          Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 51 of 54




                                        GENERAL DENIAL

          Chesapeake denies every allegation of the Second Amended Complaint not expressly

admitted above.

                                    FIRST AFFIRMATIVE DEFENSE

          The Second Amended Complaint and all claims for relief therein should be dismissed with

prejudice on the ground that Plaintiffs’ failed to join Chesapeake as a necessary and indispensable

parties in compliance with Federal Rule of Civil Procedure 19.

                                   SECOND AFFIRMATIVE DEFENSE

          Plaintiffs’ claims and/or causes of action are barred, in whole or in part, by the applicable

statutes of limitation.

                                THIRD AFFIRMATIVE DEFENSE

          Plaintiffs’ claims are barred because this Court lacks subject matter jurisdiction to hear

them.

                               FOURTH AFFIRMATIVE DEFENSE

          The Second Amended Complaint fails to state a claim upon which relief can be granted.

                                FIFTH AFFIRMATIVE DEFENSE

          Plaintiffs’ claims are barred because Plaintiffs lack standing to challenge Chesapeake’s

Leases.

                                SIXTH AFFIRMATIVE DEFENSE

          The Second Amended Complaint should be dismissed because Plaintiffs waived their

claims related to Chesapeake’s Leases.




                                                   51
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 52 of 54




                            SEVENTH AFFIRMATIVE DEFENSE

       The Court lacks jurisdiction to vacate or cancel leases that are producing oil and gas located

in Wyoming.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims fail to challenge reviewable final agency action under the Administrative

Procedure Act.

                              NINTH AFFIRMATIVE DEFENSE

       The Second Amended Complaint should be dismissed because Plaintiffs’ claims are not

made in good faith.

                             TENTH AFFIRMATIVE DEFENSE

       The Second Amended Complaint should be dismissed because Plaintiffs’ claims are moot.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Venue is improper as to the claims challenging oil and gas leasing decisions and

Chesapeake’s leases which are all located in Wyoming.

                           TWELFTH AFFIRMATIVE DEFENSE

       Chesapeake incorporates any affirmative defense that may be asserted by Federal

Defendants or Defendant-Intervenors in this matter.

       Chesapeake reserves the right to supplement these Affirmative Defenses as additional

information is developed during litigation or revealed through discovery.

       WHEREFORE, Chesapeake respectfully requests that Plaintiffs’ claims be dismissed with

prejudice, that judgment be entered on behalf of the Defendants and Chesapeake, and against

Plaintiffs on those claims, and such further relief as this Court deems just and proper.




                                                 52
Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 53 of 54




Respectfully submitted this 29th day of May, 2020.

                                           /s/ Cherese D. McLain
                                           Cherese D. McLain
                                           MSBT LAW
                                           7699 W. Riverside Drive
                                           Boise, ID 83714
                                           Telephone: 208-331-1800
                                           Fax: 208-331-1202
                                           Email: cdm@msbtlaw.com

                                           William E. Sparks, Pro Hac Vice Pending
                                           BEATTY & WOZNIAK, P.C.
                                           216 Sixteenth St., Suite 1100
                                           Denver, CO 80202-5115
                                           Telephone: 303-407-4499
                                           Fax: 800-886-6566
                                           Email: wsparks@bwenergylaw.com

                                           Attorneys for Defendant-Intervenor
                                           Chesapeake Exploration, L.L.C.




                                      53
       Case 1:18-cv-00187-REB Document 235 Filed 05/29/20 Page 54 of 54




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of May 2020, I served a true and correct copy of the

foregoing ANSWER OF DEFENDANT-INTERVENOR CHESAPEAKE EXPLORATION,

L.L.C. TO PLAINTIFFS’ SECOND AMENDED COMPLAINT via the Court’s electronic

case filing system which will cause the foregoing to be served upon all counsel of record.



                                                    /s/ Cherese D. McLain
                                                    Cherese D. McLain




                                               54
